Bijur, J.
The sole question involved on this appeal is the enforcibility of a contract in the following form:
“ We, the undersigned, desiring to help the Russian Symphony Society to produce and conduct a series of high class orchestral concerts consisting largely of music by Russian composers during the season of 1917 and 1918, and for the two succeeding seasons (making three seasons in all) and in further consideration of one dollar ($1.) each to the other paid, do hereby agree with the Russian Symphony Society (Incorporated) to pay, for each season, the amounts set opposite our respective name, in accordance with *345the terms of this agreement when and as called for by vote of the Board of Directors of the said Russian Symphony Society. Twenty per cent (20%) of the amount subscribed may be called for after November 1st, 1917, as working capital.
“ Should the receipts equal the expenditures the amounts called for and paid by the subscribers shall be returned. The profits, if any, shall be subject to the disposal of a majority vote of the subscribers.” (Amongst the names appended thereto appears the defendant’s name as follows:)
“ C. A. Holstein 120 B’way Fifty Dollars.” The appellant urges, and I think correctly, that the agreement is void for want of mutuality. Neither plaintiff nor any other party undertakes any promise reciprocal to the agreement of defendant to pay the $50. Presbyterian Church v. Cooper, 112 N. Y. 517. Nor can the agreement under its terms be construed either as an offer or request on the part of the defendant so as to make it binding in the event of performance by the plaintiff. Keuka College v. Ray, 167 N. Y. 96. The mere recital of one dollar paid to defendant need not be discussed as it seems to have been conceded that no such payment was made.
- Judgment reversed, with thirty dollars costs, and complaint dismissed, with costs.
Delehanty and Wagner, JJ., concur.
Judgment reversed, with thirty dollars costs.